                                                              : lSDC SONY                        'I
UNITED STATES DISTRICT COURT                                     DOCU~ENT                        I
SOUTHERN DISTRICT OF NEW YORK                                I   ELECTRONICALLY Fil.,.,' 11 ' .
                                                                 DOC #:---:-":::;""i-:-"!:~~
                                                             I:~- DATE ~•~ED: T
                                                                                                 11
ALEXANDER CARNO,                                                                                 'I


                              Plaintiff,

       -against-
                                                                    17 CV 7998 (NSR)
CORRECT CARE INC., UNKNOWN
CORRECTIONAL OFFICER (ONE), UNKNOWN
                                                                        ORDER
CORRECTIONAL OFFICER (TWO), UNKNOWN
NURSE (ONE), UNKNOWN NURSE (TWO),
MEDICAL DIRECTOR OR CEO OF CORRECT
CARE INC., SUPERINTENDENT OF
WESTCHESTER COUNTY JAIL,

                              Defendants.


NELSON S. ROMAN, United States District Judge:

       On July 11, 2019, County Defendants and Correct Care Solutions Defendants filed a letter

motion, requesting that the Court strike from the record Plaintiffs latest effort at filing a Third

Amended Complaint, (("TAC"), ECF No. 91), as well as Plaintiffs belated Motion for

Reconsideration. (See Motion for Reconsideration, ECF No. 90; Letter Dated 7/11/19, ECF No.

90.) Part of Defendants reasons for this request was because certain Defendants had already been

dismissed from this action.

       The Court first notes that County and Defendants and Correct Care Solutions Defendants

had only been dismissed, without prejudice. (See Order, at 20-27, ECF No. 88.) Therefore, Plaintiff

is permitted to maintain his allegations against them and add new Defendants, as he attempted to

do. What Plaintiff may not do is plead claims against the terminated federal defendants.

       Next, the Court addresses Plaintiffs Motion for Reconsideration. Defendants are correct

that the Motion is untimely, as it was filed on July 3, 2019, far more than 14 days after the Court
issued judgment on May 28, 2019. (ECF No. 88.) Even if this Court were to pardon the two-three-

week delay in filing, Plaintiffs filing is simply not a Motion for Reconsideration. It appears to be

an attempted Third Amended Complaint, and indeed, Plaintiff files the same document as his

purported TAC. (Compare ECF No. 90 with ECF No. 91.) Accordingly, the Court denies

Plaintiffs Motion for Reconsideration as improper as to timing and form.

         Lastly, the Court addresses the propriety of Plaintiffs TAC. While Plaintiff has clearly

attempted to provide more details and include the correct parties, Plaintiff has failed to follow the

proper form for the filing of an amended complaint. (See attached form for a prisoner to file an

Amended Complaint). Plaintiff is therefore instructed to re-file his amended complaint within 30

days using the form attached and attaching additional pages, should he need more space. Plaintiff

should compose his "Facts" section in numbered paragraphs.

                                           CONCLUSION

         Plaintiffs Motion for Reconsideration is DENIED as to form and timing. The Clerk of the

Court is respectfully directed to terminate this Motion at ECF No. 90 and Defendants' Letter

Motion at ECF No. 92. Plaintiff shall have until August 12, 2019 to file a Fourth Amended

Complaint in which he must comply with the form requirements of a complaint. The Court has

attached the correct form for an amended complaint to this decision, and Plaintiff may attach his

detailed allegations to this form should he need more space.

         The Clerk of the Court is directed to mail a copy of such Order to Plaintiff at his last address

listed on ECF and to show proof of service on the record.

Dated:     July 12, 2019                                        SO ORDERED:
           White Plains, New York

                                                               ~
                                                             NELSON S. ROMAN
                                                          United States District Judge
                             UNITED STA TES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK




                                                                      _ _ CV _______
Write the full name of each plaintiff.                               (Include case number if one has been
                                                                     assigned)

                                                                           AMENDED
                           -against-                                        COMPLAINT
                                                                                (Prisoner)

                                                                         Do you want a jury trial?
                                                                             D Yes    D No




Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write "see attached" in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual's full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual's birth; a minor's initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 5/20/16
I.      LEGAL BASIS FOR CLAIM
State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or in a
"Bivens" action (against federal defendants).
D Violation of my federal constitutional rights

D Other:

II.     PLAINTIFF INFORMATION
Each plaintiff must provide the following information. Attach additional pages if necessary.



First Name                 Middle Initial               Last Name



State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.



Prisoner ID# (if you have previously been in another agency's custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)



Current Place of Detention



Institutional Address



County, City                                    State                        Zip Code

III.   PRISONER STATUS
Indicate below whether you are a prisoner or other confined person:

D Pretrial detainee
D Civilly committed detainee
D Immigration detainee
D Convicted and sentenced prisoner
D Other:




                                                                                               Page 2
IV.    DEFENDANT INFORMATION
To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

Defendant 1:
                   First Name                  Last Name                    Shield#


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                            State                Zip Code

Defendant 2:
                   First Name                  Last Name                    Shield#


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                            State                Zip Code

Defendant 3:
                   First Name                  Last Name                    Shield#


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                            State                Zip Code

Defendant 4:
                   First Name                  Last Name                    Shield#


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                            State                Zip Code



                                                                                             Page3
V.     STATEMENT OF CLAIM

Place(s) of occurrence:


Date(s) of occurrence:

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.




                                                                                          Page4
INJURIES:

If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.




VI.    RELIEF

State briefly what money damages or other relief you want the court to order.




                                                                                              Page5
VII.    PLAINTIFF'S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in Jonna pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Pia intiff' s Signature


First Name                     Middle Initial           Last Name


Prison Address


County, City                                    State                             Zip Code




Date on which I am delivering this complaint to prison authorities for mailing:




                                                                                               Page 6
